DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 6-7, and 11-16 in the reply filed on 7/4/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/21 and 9/23/20 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 9/23/20.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 6-7, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al., US 20090263708 (hereinafter, Bender; as cited on IDS filed 6/29/21).
As to Claim 1:
	Bender discloses battery pack (Fig. 6), which comprises: 
a battery cell assembly (100, battery pack system) including a battery cell array (100) composed of a plurality of battery cells and a channel (22, Fig. 8) provided in the battery cell array (100), the channel being formed by the surrounding of N battery cells, wherein N > 2 (N is 3 in Fig. 8); and 
a heat dissipation assembly (20) including a heat-absorbing member (220) disposed in the channel (22) and the heat-absorbing member (220) including N side walls, wherein the N side walls (220) respectively abut against the side walls (Fig. 8) of the N battery cells.  
As to Claim 2:
	Bender discloses the heat dissipation assembly (20) comprises a heat-conducting member (30) in contact with the heat-absorbing member (220, ductor) to dissipate the heat absorbed by the heat-absorbing member (220 , Fig. 6, 8).
As to Claim 3:
	Bender discloses the heat-conducting member (30) is disposed along an axial direction of the battery cell (100), and the heat-conducting member (30) is partially located inside the heat-absorbing member (220) and partially located outside the heat-absorbing member (220, Fig. 6, 8).  

    PNG
    media_image1.png
    710
    1062
    media_image1.png
    Greyscale

As to Claim 6:
	Bender discloses the heat-conducting member (30) penetrates the heat-absorbing member (220) along the axial direction of the battery cell (Fig. 6, 8).  
As to Claim 7:
	Bender discloses the battery pack (100) further comprises a housing (125, 126, 150, Fig. 3, 10) for accommodating the battery cell assembly (100, battery pack system) and the heat dissipation assembly (20), and the heat-conducting member (30) is in contact with the housing (125, 126, 150, Fig. 3, 10).  
As to Claim 11:
	Bender discloses the heat-absorbing member (220) is made of shape-stabilized phase change material (130, heat pipe with working fluid, coolant, water, ethanol; some of the fluid will be in liquid phase and some will be in the gas phase… [0024, 0032]).  
As to Claim 12:
	Bender discloses the heat-absorbing member (220) comprises phase change material and a heat-conducting shell (30) accommodating the phase change material (130, heat pipe with working fluid, coolant, water, ethanol; some of the fluid will be in liquid phase and some will be in the gas phase… [0024, 0032], Fig. 4, 7).
As to Claim 13:
	Bender discloses a battery pack (Fig. 6), which includes 
a plurality of battery cells (100), a frame (125, 126, 150, Fig. 3, 10), and a heat dissipation assembly (20), the frame (125, 126, 150, Fig. 3, 10) is provided with a receiving portion to receive the battery cells, 
wherein the receiving portion includes a first receiving portion (125, 126) for receiving the N battery cells (100), the heat dissipation assembly (20) including a heat-absorbing member (220) disposed in the first receiving portion (125, 126), the heat-absorbing member (220) including N sidewalls (220), and the N sidewalls respectively resist the N battery cells contained in the first receiving portion (N is 3 in Fig. 8), and 
the N battery cells (100) being located between the heat-absorbing member (220) and the sidewalls of the first receiving portion (125, 126, Fig. 3, 10), wherein N> 2 (N is 3 in Fig. 8).  
As to Claim 14:
	Bender discloses the heat dissipation assembly (20) comprises a heat-conducting member (30) in contact with the heat-absorbing member (220, ductor) to guide the heat absorbed by the heat-absorbing member (220, Fig. 6, 8).  
As to Claim 15:
	Bender discloses  the heat-conducting member (30) is disposed along an axial direction of the battery cell (100), and a part of the heat-conducting member (30) is located inside the heat-absorbing member (220, ductor) and a part of the heat-conducting member (30) is located outside the heat-absorbing member (220, ductor).  
As to Claim 16:
	Bender discloses the heat-conducting member (30) comprises a shaft body (230, 22, Fig. 7) disposed along an axial direction of the battery cell (100) and a plurality of heat dissipation fins (220, Fig. 7, 8) provided on the arc-shaped sidewall of the shaft body.  

    PNG
    media_image2.png
    720
    1109
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bender as applied to claim 4 above, and further in view of Kim et al., US 20170125755 (hereinafter, Kim; as cited on the record filed 6/29/21).
	Bender discloses the heat-conducting member (30, 82) includes a shaft body (821) disposed along an axial direction of the battery cell and, but does not disclose a plurality of heat dissipation fins.
In the same field of endeavor, Kim discloses a batter pack having several battery cells 320 stored into a heat dissipation member 310 similar to that of Bender (Fig. 9, [0085-0087]).  Kim further discloses a phase changing material 350 stored inside the heat dissipation member 310 having multiple fins as shown in Figure 9 as to facilitate heat transfer [0085-0087].
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heat conducting member with a shaft body having fins as taught by Kim to the heat conducting member of Bender as to further facilitate heat transfer [0085-0087].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marchio discloses a battery pack 100 having frame and housing 1200 with flow support 1203 (Fig. 6, 14).

    PNG
    media_image3.png
    1552
    1156
    media_image3.png
    Greyscale
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723